Citation Nr: 9914731	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-17 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel








INTRODUCTION

The veteran had recognized guerrilla service from December 
1942 to October 1945 and regular Philippine Army service from 
October 1945 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO denied entitlement to service connection for the cause 
of the veteran's death.  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records shows there were no 
complaints of, diagnosis of or treatment for hypertensive 
cardiovascular disease or hemorrhaging during active duty.  
On the exit examination conducted in June 1946, the veteran's 
cardiovascular system was determined to be normal.  Blood 
pressure was recorded as 120/90.  No pertinent abnormalities 
were noted.  

The report of a September 1955 VA examination has been 
associated with the claims file.  Blood pressure was reported 
to be 140/100.  No pertinent abnormalities were noted.  A 
healed scar on the left arm with no muscle damage or 
limitation of motion and a healed scar approximately one inch 
from the anal orifice which was the residual of a gunshot 
wound which penetrated under the skin were reported.  

In October 1955, service connection was granted for scars on 
the left arm and right buttock.  The scars were the results 
of gunshot wounds.  

A statement from G. C. C. who was a municipal health officer 
included the notation that the veteran had been examined in 
August 1956.  His blood pressure was 110/80.  

Treatment records from V. Luna General Hospital evidencing 
treatment from May 1947 to February 1957 are associated with 
the claims file.  The veteran was treated for arthritis, 
gastritis, peripheral neuritis and psychoneurotic conversion 
reaction.  

An affidavit dated in December 1957 from J. M. G., M.D. shows 
that the veteran was treated from November 1957 to the date 
of the affidavit for polyneuritis, rheumatoid arthritis, and 
muscular rheumatism.  


A VA examination was conducted in February 1958.  Residuals 
of gunshot wounds were diagnosed.  

The veteran was hospitalized at Veterans Memorial Hospital 
from May 1958 to July 1958.  No pertinent diagnoses were 
included.  

A statement dated in October 1972 from I. P. A., M.D. showed 
that the veteran was being treated for residuals of gunshot 
wounds to the left arm and right buttock.  

A VA examination was conducted in August 1973.  Residuals 
scars from gunshot wound were diagnosed.  The scars resulted 
in mild injury to the related muscle groups.  

The veteran was hospitalized at a VA facility from August to 
September 1973.  No pertinent abnormalities were diagnosed.  

A Medical Certificate dated in March 1974 included diagnoses 
of psychoneurotic conversion reaction and anemia.  Blood 
pressure was reported to be 140/102.  

An April 1987 Medical Certificate included an assessment of 
neuropathy probably due to previous gunshot wound.  Blood 
pressure was 140/90.  

Associated with the claims file is a Certificate of Death.  
The document shows that the veteran died on March [redacted], 
1995.  The immediate cause of death was listed as hypertensive 
cardiovascular disease and hemorrhage.  No antecedent or 
underlying causes were listed.  

The RO sent a letter to the appellant in September 1996 
requesting information on health care providers who had 
treated the veteran for all illnesses for which the appellant 
felt directly or indirectly contributed to the cause of the 
veteran's death.  No pertinent response was received from the 
appellant.  The RO sent a second letter in January 1999, 
again requesting the appellant to produce competent evidence 
which links the cause of the veteran's death to his service-
connected disabilities.  The appellant has not responded to 
this letter.  


Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  

For a service-connected disability to be the cause of death, 
it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Under the provisions of 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309(a) (1998), 
hypertension is deemed to be a chronic condition and there is 
a presumption of service connection if shown to a compensable 
degree within one year of separation from service.  



Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A claim for service connection for the cause of death is 
treated as a new claim, regardless of the status of 
adjudication of service-connected-disability claims brought 
by the veteran before his death.  See Zevalkink v. Brown, 6 
Vet. App. 483, 491 (1994); 38 C.F.R. § 20.1106(1998).  

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
of a nexus between a current condition and an in-service 
disease or injury is required to fulfill the well-grounded-
claim requirement of section 5107(a), and a lay person is not 
competent to provide such medical evidence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

Thus, the threshold question that must be resolved with 
regard to this claim is whether the appellant has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  If she has not, her appeal fails as to 
that claim, and VA is under no duty to assist her in any 
further development of that claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  



Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible. Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

As noted above, where the determinant issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id.

The chronicity provisions of 38 C.F.R. § 3.303(b) (1998) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition, 
or had the condition at the time of death.  Such evidence 
must be medical unless it relates to a condition as to which, 
under the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court")" case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded or 
reopened on the basis of § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his/her claim is well grounded; that is, that 
the claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 
139 (1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that her claim for service connection for the 
cause of the veteran's death must be denied as not well 
grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting her lay opinion because 
she is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, her lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, the Board 
notes that service connection was in effect at the time of 
the veteran's death for residuals of a gunshot wound to the 
left forearm which was evaluated as 10 percent disabling, and 
for a scar on the right buttock which was evaluated as non-
compensably disabling.  

It is further noted that the residuals of gunshot wounds for 
which service connection had been granted during the 
veteran's lifetime have not been implicated by competent 
medical authority as a contributing factor in the cause of 
his death.  It has not been contended nor have competent 
medical personnel suggested that the disability for which 
service connection had been established during his lifetime 
was so severe and debilitating as to have contributed to his 
death.

As the Board noted earlier, the immediate cause of the 
veteran's death was hypertensive cardiovascular disease and 
hemorrhage, a disorder not shown in service or for nearly 
fifty years thereafter.  

The Board notes that despite the contention presented on 
appeal, the claimant has not submitted any competent medical 
evidence to show that hypertensive cardiovascular disease and 
hemorrhage, the underlying cause of the veteran's death, was 
related to his period of service under any of the various 
laws and regulations pertaining to cause of death claims.  
The disorders were not noted in the service medical records 
and there is no evidence of the presence of hypertension 
within one year of the veteran's discharge from active duty.  
The record shows that the appellant failed to respond to the 
RO's inquiry as to whether she had any post-service medical 
evidence which would link the cause of the veteran's death to 
active duty.  

The appellant is not competent to give a medical opinion on 
causation, diagnoses, or related matters.  Yet, the 
appellant's claim is entirely predicated on her own 
unsubstantiated lay opinion.  As it is the province of 
trained health care providers to enter conclusions which 
require medical opinion as to causation, Grivois, the 
appellant's lay opinion is an insufficient basis upon which 
to find this claim well grounded.  Espiritu.  Accordingly, as 
a well grounded claim must be supported by evidence, not 
merely allegations, Tirpak, the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death must be denied as not well grounded.

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the appellant 
greater consideration than her claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet her initial burden in the adjudication 
process, the Board concludes that she has not been prejudiced 
by the decision to deny her appeal for service connection for 
cause of the veteran's death.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground her claim.  McKnight v. Gober, 131 F. 
3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  

As the appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded, the doctrine of reasonable doubt has not 
application to her case.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, in the absence of a well 
grounded claim for service connection for the cause of the 
veteran's death, VA has no duty to assist the appellant in 
developing her case.


ORDER

The appellant not having submitted a well grounded claim of 
entitlement to service connection for the cause of the 
veteran's death, the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

 

